                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 JOEL MARVIN MUNT,                                   Case No. 17-cv-5215 (SRN/SER)

               Plaintiff,

 v.                                                MEMORANDUM OPINION AND
                                                          ORDER
 TOM ROY, Commissioner of Corrections;
 MIKE WARNER; and DAVID COWARD,

               Defendants.


Joel Marvin Munt, OID # 236179, MCF-Oak Park Heights, 5329 Osgood Ave. N.,
Stillwater, MN 55082, Pro Se.

Lindsay LaVoie, Office of the Minnesota Attorney General, 445 Minnesota Street, Suite
1800, Saint Paul, MN 55101, for Defendants.


SUSAN RICHARD NELSON, United States District Judge

I.     INTRODUCTION

       The above matter comes before the Court on a consolidated review of two Reports and

Recommendations. The first Report and Recommendation (“the First R & R”) of Magistrate

Judge Steven E. Rau [Doc. No. 58] was filed on June 25, 2018, to which Plaintiff Joel Marvin

Munt (“Munt”) timely filed Objections [Doc. No. 61] (“First Objs.”). Defendants Tom Roy,

Mike Warner, and David Coward (“Defendants”) filed a response to Munt’s Objections,

[Doc. No. 62] (“Defs.’ Resp.”), and Munt filed a reply to Defendants’ response (“Munt

Reply”). [Doc. No. 63].


                                             1
       The second Report and Recommendation (“the Second R & R”) of Magistrate Judge

Steven E. Rau [Doc. No. 69] was filed on October 15, 2018, to which Munt timely filed

Objections (“Second Objs.” [Doc. No. 71].) Defendants have not filed a response to Munt’s

Objections to the Second R & R.

       Based on all the files, records, and proceedings herein, the Court: (1) adopts the June

25, 2018 First R & R, as modified; (2) adopts the October 15, 2018 Second R & R in its

entirety; (3) grants Defendants’ Motion to Dismiss [Doc. No. 22]; and (4) denies Munt’s

motions.1

II.    BACKGROUND

       A detailed recitation of the factual and procedural background of this case is found in

the First R & R, which the Court incorporates herein by reference. In brief, Munt brings this

action alleging a violation of his constitutional rights under 42 U.S.C. § 1983. (Compl. at 3

[Doc. No. 1].) Munt alleges that Defendants have instituted policies and regulations which

restrict his access to the courts. (Id.) Specifically, Munt takes issue with “(1) onerous

copying, printing, and postage policies; (2) inadequate access to legal resources; and (3)

overly restrictive policies regarding personal property that prevent inmates from properly




1
  The Court denies the following motions filed by Munt: First Motion for a Temporary
Restraining Order (“TRO”) Pursuant to Fed. R. Civ. P. 65(b) (“First Motion for a TRO”)
[Doc. No. 3]; Emergency Request for Relief (“Second Motion for a TRO”) [Doc. No. 17];
Motion to Strike [Doc. No. 33]; First Motion for Expedited Court Action (“Motion to Stay”)
[Doc. No. 38]; Request for Return of Documents (“First Motion for Preliminary Injunction”)
[Doc. No. 42]; and Fourth Motion for a Temporary Restraining Order (“Fourth Motion for a
TRO”) [Doc. No. 65].
                                              2
maintaining legal work.” (May 3, 2018 Order at [Doc. No. 43]) (summarizing allegations in

Complaint at 9–16.)2

III.   DISCUSSION

       The district court must undertake an independent, de novo review of those portions

of an R & R to which objection is made and “may accept, reject, or modify, in whole or

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C); see also D. Minn. LR 72.2(b)(3).

       Munt objects to “pretty much the whole R & R.” (First Objs. at 14.) He argues that

the magistrate judge erred in recommending dismissal of his Complaint, for the following

reasons: (1) contrary to the magistrate judge’s findings, the Complaint pleaded sufficient

personal involvement of each named Defendant, (id. at 2–3); (2) the Complaint plausibly

alleged claims regarding the copying, printing, postage, legal resources and property

policies of the Minnesota Department of Corrections (“DOC”), (id. at 3–8); and (3) the

magistrate judge applied the wrong standard of review in evaluating the Motion to Dismiss.

(Id. at 2, 10, 12–13.) Munt also argues that the magistrate judge erred in recommending a

denial of Munt’s Motion to Stay, because “Judge Nelson and Magistrate Judge Rau are

legally unable to rule on matters in this case.” (Id. at 12.) Finally, Munt argues that because

he was unaware of the controlling legal standard applicable to motions for injunctive relief,

the magistrate judge erred in recommending the denial of his motions for such relief. (Id.



2
 When referencing the Complaint, CM/ECF pagination is used. This pagination is two
pages higher than the original, handwritten pagination (e.g., the original, handwritten
page 1 is CM/ECF page 3).
                                              3
at 7.) 3

    A. Motion to Dismiss

           “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A

complaint states a plausible claim for relief if its ‘factual content . . . allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.’” Braden v.

Wal-Mart Stores, Inc., 588 F.3d 585, 594 (8th Cir. 2009) (quoting Iqbal, 556 U.S. at 678).

Success need not be probable to survive a motion to dismiss, but there must be more than the

“sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678. However,

“legal conclusions or ‘formulaic recitation of the elements of a cause of action’ . . . may

properly be set aside.” Braden, 588 F.3d at 594 (quoting Iqbal, 556 U.S. at 678).

           When considering a 12(b)(6) motion, the district court accepts as true all factual

allegations in the complaint and grants all reasonable inferences in favor of the nonmoving

party. Crooks v. Lynch, 557 F.3d 846, 848 (8th Cir. 2009).4

           “[A] pro se complaint must be liberally construed, and ‘pro se litigants are held to a



3
  Munt does not appear to specifically object to the magistrate judge’s recommendation
regarding his Motion to Strike. (See First R & R at 15.) The Court therefore adopts the
magistrate judge’s recommendation and denies the Motion to Strike.
4
  In his Objections, Munt confuses the standard of review applicable on summary judgment
with the standard of review applicable on a motion to dismiss. (First Objs. at 1, 2, 4–9, 11,
13–14) (using the acronym “AFD” to identify “actual factual dispute[s] that [were] not for
the magistrate [judge] to resolve.”). Again, on a motion to dismiss, the Court construes
all of Plaintiff’s factual allegations as true.
                                                 4
lesser pleading standard than other parties.’” Gertsner v. Sebig, LLC, 386 F. App’x 573, 575

(8th Cir. 2010) (quoting Whitson v. Stone Cty. Jail, 602 F.3d 920, 922 n.1 (8th Cir. 2010)).

“However, this standard does not excuse pro se complaints from ‘alleg[ing] sufficient facts to

support the claims advanced.’” Id. (quoting Stone Cty., 602 F.3d at 922 n.1).

       Generally, courts may not consider matters outside the pleadings on a 12(b)(6) motion.

See Fed. R. Civ. P. 12(d). However, courts may take judicial notice of matters in the public

record. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (citing Nixon v. Coeur D’Alene

Tribe, 164 F.3d 1102, 1107 (8th Cir. 1999)). Here, the Court examines the allegations in the

Complaint and takes note of Munt’s litigation in this District, as his lawsuits are matters of

public record, without the need to convert Defendants’ motion into a motion for summary

judgment.

       1. Section 1983

       Pursuant to 42 § 1983, an individual may bring a civil action against state actors to

“vindicate rights conferred by the Constitution or laws of the United States.” Wilson v. Spain,

209 F.3d 713, 715 (8th Cir. 2000). Here, although Munt fails to identify the particular

constitutional amendments that Defendants allegedly violated, his access-to-courts claims

appear to implicate the First, Fifth and Fourteenth Amendments. 5 See Bounds v. Smith, 430

U.S. 817, 821–22 (1977).

       The Court agrees with the magistrate judge’s determination that Lewis v. Casey



5
  In his Objections, Munt asserts for the first time that his Seventh Amendment right to a
jury trial has been violated by the R & R. (First Objs. at 14.) This claim is not asserted
in the Complaint; therefore the Court does not address it here.
                                              5
forecloses many of Munt’s claims for relief. (First R & R at 19) (citing Lewis v. Casey, 518

U.S. 343 (1996).) As noted by Magistrate Judge Rau, Lewis stands for the proposition that

there is no per se “right to a law library or legal assistance.” 518 U.S. at 350. The Constitution

“does not guarantee inmates the wherewithal to transform themselves into litigating engines.”

Id. at 355. Nor can a prisoner “establish relevant actual injury simply by establishing that his

prison’s law library or legal assistance program is subpar in some theoretical sense.” Id. at

351. Rather, a prisoner must assert facially plausible allegations that a “nonfrivolous6 legal

claim [was] frustrated or was being impeded” by the defendants. Id. at 353.

            a. Copying, Printing, and Postage

         In his Complaint, Munt alleges generally that DOC policies regarding photocopies,

printing of documents, and mail have hindered his ability to file a larger lawsuit. (Compl. at

9–12, 14.) He contends that the price of copying is onerous considering the volume of

supporting materials that he seeks to file, (id. at 9–10), the weekly 50-page limit of printed

materials hinders his ability to serve process and produce evidence in a prospective trial, (id.

at 10–12), and that there are no reasonable repayment plans for postage expenses. (Id. at 12.)

         The Court agrees with the magistrate judge that these allegations fail to state a claim


6
    As noted in Lewis,

         Depriving someone of an arguable (though not yet established) claim inflicts
         actual injury because it deprives him of something of value—arguable claims
         are settled, bought, and sold. Depriving someone of a frivolous claim, on the
         other hand, deprives him of nothing at all, except perhaps the punishment of
         Federal Rule of Civil Procedure 11 sanctions.

518 U.S. at 353 n.3.

                                                6
that is plausible on its face. As noted in the First R & R, Munt’s status as an in forma pauperis

litigant7 removes his burden of issuing and serving process, as this burden shifts to the Court.

See 28 U.S.C. § 1915(d). Munt’s allegations concerning the expense and burden of serving

process are thus inapposite.

         Munt also emphasizes that the printing and copying policies cause him significant

delay in filing various documents with the Court. (First Objs. at 4.) However, as noted in

the First R & R, the Federal Rules of Civil Procedure provide that parties may move for

extensions of time. See Fed. R. Civ. P. 6(b). These extensions provide Munt with a reasonable

mechanism to continue to timely file various documents in this suit and others. Indeed, the

First R & R notes many instances in which Munt requested and was granted extensions. (First

R & R at 23–25.) Munt’s claims regarding printing and copying are not plausibly cognizable.

         Munt’s allegations regarding postage are also not cognizable, as he does not allege that

the postage policy prevents him from filing documents with the Court. As noted in the First

R & R, his Complaint alleges the opposite: “[i]f there is more postage than you have money

[in your account, the mail] still goes out.” (Compl. at 12) (emphasis added). Given that there

is no allegation that postage policies are an impediment to Munt’s access to the Courts,

Munt’s claim regarding postage is not plausibly cognizable.

         The Court thus agrees with the First R & R, that even viewing these policies

collectively, it is not plausible “that a combination of the copying, printing, and postage

policies impeded Munt’s ‘opportunit[ies] to present claimed violations of fundamental



7
    (See [Doc. No. 2])
                                                7
constitutional rights to the courts.’” (First R & R at 22, quoting Lewis, 518 U.S. at 351.) As

Magistrate Judge Rau also observed, “Munt’s filing activity in this case alone demonstrates

the implausible nature of his allegations.” (Id.) (citing Doc. Nos. 1, 2, 3, 4, 7, 8, 13, 17, 18,

32, 33, 34, 35, 38, 39, 41, 42, 46, 47, 48, 55).

           b. Legal Resources

       Munt further alleges that the DOC policies regarding access to legal resources impede

his access to the courts. (Compl. at 13–14) (“With the current 2.5 hours per week [restriction]

and my backlog of pleadings, it will take me years before the materials for this case are ready

to file, unless relief is granted.”). Defendants note that Munt does not deny that he has access

to a law library, computer, and legal materials. (Defs.’ Resp. at 7.) Rather, they observe, he

he wants more time than is allowed under DOC policy, which cannot support a cognizable

claim. (Id.)

       The Court agrees with the magistrate judge that this allegation does not support a

plausible denial-of-access claim. Rather, this claim reflects what the Lewis court envisioned

when it stated that there is no per se “right to a law library or legal assistance.” 518 U.S. at

350. Munt’s request of 24/7 unfettered access to the law library is essentially a request “to

transform [himself] into [a] litigating engine[]” which the Constitution neither protects nor

guarantees. (Id. at 355.) Munt is only guaranteed “meaningful access” to the courts, not the

12 hours per day of law library access that he seeks. He cannot merely plead that his access

to the law library is “subpar in some theoretical sense.” (Id. at 351.) Instead, Munt

       must go one step further and demonstrate that the alleged shortcomings in the
       library or legal assistance program hindered his efforts to pursue a legal claim.
       He might show, for example, that a complaint he prepared was dismissed for

                                                   8
       failure to satisfy some technical requirement which, because of deficiencies in
       the prison's legal assistance facilities, he could not have known. Or that he had
       suffered arguably actionable harm that he wished to bring before the courts, but
       was so stymied by inadequacies of the law library that he was unable even to
       file a complaint.

(Id.) Munt has not alleged facts in the Complaint that satisfy this required step. If anything,

the frequency and numerosity of documents filed by Munt belie any claim of lack of access.

       Munt also argues in his Objections that restrictions on his ability to conduct legal

research have precluded him from knowing the applicable legal standard for injunctive relief,

Dataphase Systems, Inc. v. CL Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981), and as such,

he was prejudiced when filing several TROs. (First Objs. at 7.) Munt raises this issue in his

Objections, however, and not in the Complaint. Again, on a motion to dismiss, the Court

examines the plausibility of the plaintiff’s allegations in the complaint.

       Moreover, this argument is factually inapposite. This Court has issued rulings on

Munt’s previous requests for injunctive relief in other cases, including a temporary restraining

order. See, e.g., Munt v. Minn. Dep’t of Corr., No. 16-CV-1206 (SRN/SER), 2017 WL

1232410, at *3 n.3 (D. Minn. Jan. 27, 2017), report and recommendation adopted, as

modified, No. CV 16-1206 (SRN/SER), 2017 WL 1180452 (D. Minn. Mar. 29, 2017)

(explaining that the Dataphase factors were applicable to a temporary restraining order); see

also Munt v. Larson, No. 15-CV-0582 SRN/SER, 2015 WL 5673108, at *5–6 (D. Minn. Sept.

23, 2015) (applying the Dataphase factors to a preliminary injunction). Indeed, in previous

litigation, this Court noted that Munt should be aware of the applicable legal standard for

injunctive relief:

       In the R&R portion of the Order & R&R, Magistrate Judge Rau first found that

                                               9
       Munt failed to address the applicable standard for preliminary relief set forth in
       Dataphase Systems, Inc. v. CL Systems, Inc., 640 F.2d 109, 114 (8th Cir. 1981),
       despite the fact that two prior orders in this case addressed the Dataphase
       factors. (Id. at 11–12.) Instead, in the underlying motion here, Munt discussed
       the Dataphase factors for the first time in his reply memorandum.

Munt v. Larson, No. CV 15-582 (SRN/SER), 2016 WL 4435671, at *7 (D. Minn. Aug. 19,

2016). It strains credulity to suggest that Munt was not aware of the applicable legal standard

for a temporary restraining order in light of these facts. In sum, Munt has not stated a plausible

claim for relief concerning his claim for access to legal resources.

       Finally, as noted above, Munt has the ability to request extensions of time if he believes

that his legal resources are inadequate to meet filing deadlines. Availability of these

extensions precludes a finding of an “actual injury” in an access to legal resources case

such as this. See Beaulieu v. Ludeman, 690 F.3d 1017, 1047 (8th Cir. 2012) (“[A]lthough

[the defendant] missed a court deadline, the court gave him an extension of time; therefore,

he has not proven an ‘actual injury’ resulting from his purported denial of access to the

legal computers.”).

           c. Property Policy

       Munt also alleges that DOC’s “two-bin” policy impedes his access to the Courts

because it limits his ability to retain the documents that he needs to pursue his legal actions.

(Compl. at 15–16.) The Court agrees with the magistrate judge that this allegation does not

support a plausible denial-of-access claim. As noted by Magistrate Judge Rau, the Complaint

does not identify the documents allegedly taken from Munt, nor does it explain why those

documents could not be replaced. (First R & R at 26, citing Compl. at 15–16.)

       In his Objections, Munt argues that he has been prejudiced because the two-bin policy

                                               10
has ensured that he is not able to refer to previously filed documents in this action. (First

Objs. at 9.) While the Court appreciates these details in Munt’s Objections, they are not

present in the Complaint. And again, even if supporting facts were sufficiently pled, the Court

notes that the ability to request time extensions precludes a cognizable claim.

             d. Legal Standard

          Munt also argues that the magistrate judge applied the incorrect legal standard in

evaluating the Motion to Dismiss, (see, e.g., id. at 2) (arguing that “[a] Complaint need only

plead general factual allegations, specific facts and evidence are only required for summary

judgment. Magistrate continues to use wrong standard for this stage of proceedings”), and

that the magistrate judge improperly made credibility findings. (Id. at 14) (citing First R & R

at 33).

          A complaint must plead facts, whether general or specific, which “‘allow[] the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.’”

Braden, 588 F.3d at 594 (quoting Iqbal, 556 U.S. at 678). In evaluating Munt’s Complaint,

the magistrate judge correctly applied this standard and concluded that, given the insufficient

allegations, no such reasonable inferences were possible for any of Munt’s claims. Magistrate

Judge Rau applied the proper legal standard and this ground of objection is therefore

overruled.

          Likewise, the Court finds that Magistrate Judge Rau made no improper credibility

determinations in his analysis of Plaintiff’s Motions for Injunctive Relief. Munt points to the

portion of the First R & R in which the magistrate judge analyzed the likelihood of the success

of Munt’s claims on the merits. (First Objs. at 14) (citing First R & R at 33.) In doing so, the

                                               11
magistrate judge noted that in the context of Munt’s Motions for Injunctive Relief, Defendants

successfully rebutted Munt’s claims that he is required to choose between expending funds

on hygiene items or incurring costs related to accessing the courts. (First R & R at 33.) The

magistrate judge noted that Defendants presented affidavits and applicable prison policies that

undermined Munt’s conclusory, self-serving statements. (Id.) This does not constitute a

credibility determination, let alone an improper one. This ground of objection is rejected.

          e. Underlying Cause of Action

       Munt objects to the magistrate judge’s finding that Munt has failed to sufficiently

identify the underlying cause of action that Defendants have purportedly impeded. “[T]he

underlying cause of action, whether anticipated or lost, is an element that must be described

in the complaint, just as much as allegations must describe the official acts frustrating the

litigation.” Christopher v. Harbury, 536 U.S. 403, 415 (2002). The underlying claim must

“be described well enough to apply the ‘nonfrivolous’ test and to show that the ‘arguable’

nature of the underlying claim is more than hope.” Id. at 416. Further, “the remedy sought

must itself be identified to hedge against the risk that an access claim be tried all the way

through, only to find that the court can award no remedy that the plaintiff could not have

been awarded on a presently existing claim.” Id.

       Here, the Complaint contains no substantive information concerning the underlying

cause of action. Munt refers repeatedly to a larger complaint that he plans to file, but gives

no additional detail about the merits of that complaint or the claims that he plans to bring.

(Compl. at 3–5, 9.) Instead, the Complaint states, “When brought, the actual Complaint

will have far more Defendants, more and broader claims, more harm detailed, more relief

                                              12
sought and will include considerable supporting materials.” (Id. at 5.) This allegation is

insufficient for the Court to apply the “nonfrivolous” test as required by Lewis. Nor is

Munt’s requested relief sufficiently clear for the Court to conclude that it could award a

remedy if the impeded claim were successful.

       Munt also alleges that he lacks access to legal resources and his own legal materials

when the prison is under lockdown or when he is placed in segregation. (Compl. at 13–

14.) The Complaint refers to a particular instance when Munt was placed in segregation

and lacked access to his legal materials, paper, and envelopes, rendering him “unable to

file an emergency action to protect my legal materials, unable to file an emergency update

to another suit []or request emergency relief there.” (Id. at 14.) Barring access to legal

resources and facilities under these circumstances, however, is not a constitutional

violation, as the magistrate judge observed. (First R & R at 23.) In Lewis, the Supreme

Court noted that courts must “accord adequate deference to the judgment of [] prison

officials,” and found that restrictions such as barring “lockdown” inmates from a prison’s

law library pass constitutional muster, “even where they result in actual injury,” as long as

they “are the product of prison regulations reasonably related to legitimate penological

interests.” 518 U.S. at 361–62. Munt’s allegation regarding a lack of access to legal

resources while in segregation or lockdown fails to state a claim upon which relief can be

granted.

       In his Objections, Munt asserts that a petition for certiorari was untimely filed, a

habeas petition was delayed, amendments in another case were delayed, and pleadings have

been filed without “required documents.” (First Objs. at 4, 5, 9.) Again, because the Court

                                             13
analyzes the content of the allegations in the Complaint on a motion to dismiss, additional

factual allegations in Munt’s Objections are not properly before the Court. But even if

these allegations were subject to the Court’s analysis, they fail to identify the particular

cases in question, nor do they indicate how Munt was prejudiced.

          f. Immunity and Personal Involvement

       In the Complaint, Munt brings claims against Commissioner Roy in his official

capacity and Defendants Warner and Coward in both their official and individual capacities.

(Compl. at 7–8.) Magistrate Judge Rau found that Munt failed to sufficiently allege

Defendants’ personal involvement in the alleged constitutional violations, stating,

       “[t]he entire universe of facts in Munt’s Complaint regarding the named
       Defendants are: (1) Roy ‘is the ultimate person responsible for the policies that
       underly [sic] the Constitutional violations in question’ and because he ‘has the
       authority and duty to see that any Court Orders are complied with’; (2)
       Warner’s ‘authority includes Discipline and Property’ and that Warner’s
       ‘willful inaction has knowingly caused harm to this suit . . . and impeded other
       court actions’; and (3) Coward ‘is responsible for the [MCF-Stillwater] Law
       Library and his willful actions and inaction has knowingly impeded this suit,
       caused other pleadings to be untimely, inadequate or indefinitely delayed.’”

(First R & R at 17–18) (quoting Compl. at 7–8.) Finding these allegations conclusory and

insufficient as a matter of law, the magistrate judge recommended that Munt’s claims be

dismissed on this basis. (Id. at 17–18.)

              (1) Eleventh Amendment Immunity & Qualified Immunity

       As noted, Munt asserts claims against Roy, Warner, and Coward in their official

capacities. (Compl. at 7–8.) Section 1983 does not abrogate a state’s immunity from suit

under the Eleventh Amendment. Larson v. Kempker, 414 F.3d 936, 939 n.3 (8th Cir. 2005).

Such immunity extends to claims for money damages and other retrospective relief brought

                                              14
against state officials because official-capacity suits are not suits against the official, but are

instead suits against the official’s office. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989).    Here, among the forms of relief requested, Plaintiff seeks $1,000,000 in

compensatory damages, $10,000 in punitive damages, reimbursement for “all costs related to

sending and [sic] property as well as for sending it back in,” and reimbursement for “all

property shipped out and all property tossed or otherwise lost due to the two-bin limit.”

(Compl. at 22–23.) Defendants have not consented to suit. Accordingly, the Eleventh

Amendment bars these § 1983 claims for compensatory and punitive damages against Roy,

Warner, and Coward in their official capacities and they are dismissed with prejudice for lack

of subject matter jurisdiction.

       Defendants also move to dismiss based on qualified immunity. A government official

is entitled to qualified immunity for his/her conduct in performing discretionary functions

unless the conduct violates clearly established statutory or constitutional rights known to a

reasonable person at the time. Pearson v. Callahan, 555 U.S. 223, 231 (2009).

Qualified immunity “is an entitlement not to stand trial under certain circumstances. Such

entitlement is an immunity from suit rather than a mere defense to liability. . . .” Mitchell v.

Forsyth, 472 U.S. 511, 512 (1985). Here, the allegations in the Complaint fail to sufficiently

link particular conduct with a particular Defendant, let alone explain how that conduct

violated clearly established statutory or constitutional rights. Accordingly, Defendants are

entitled to qualified immunity and the claims against them are dismissed with prejudice. See

Trendle v. Campbell, 465 Fed. App’x 584 (8th Cir. 2012) (upon finding that defendants were

entitled to qualified immunity, modifying judgment to reflect that dismissal was with

                                                15
prejudice).

              (2) Personal Involvement

       Defendants also move to dismiss the claims brought against Warner and Coward in

their individual capacities for lack of personal involvement. The magistrate judge correctly

observed that a § 1983 claimant must plead sufficient personal involvement of the named

defendants in the alleged constitutional violations. Jackson v. Nixon, 747 F.3d 537, 543 (8th

Cir. 2014) (citing Iqbal, 556 U.S. at 676)).

       The Court agrees with the magistrate judge that Munt fails to plead sufficient personal

involvement in the alleged constitutional violations as to Warner and Coward.8 In his

Objections, Munt adds additional information, namely, that “Warner took personal actions

impeding my court access (ex: depriving envelopes in SEG) and didn’t remedy violations

brought to his attention. Coward directly controlled Plaintiff’s STW Law Library time, 50-

page printing limit and resources provided in SEG. Two-Bin Limit enforcement by Property

and legal resources in SEG also come under Warner’s power.” (Objs. at 2.) To the extent

that some of this additional information references Munt’s alleged lack of access to resources

while in segregation, for the reasons discussed earlier, these assertions fail to state a

constitutional violation. See Lewis, 518 U.S. at 361–62.



8
 The magistrate judge also found that the Complaint failed to allege sufficient personal
involvement on Commissioner Roy’s part. (First R & R at 17–18.) Defendants only
raised the lack-of-personal-involvement argument regarding the claims brought against
Warner and Coward in their individual capacities, (Defs.’ Mem. Supp. Mot. to Dismiss at
8 [Doc. No. 23]), as Roy was sued in his official capacity. The Court therefore modifies
the First R & R in this respect, limiting the finding of a lack of personal involvement to
Warner and Coward.
                                               16
       If Warner and Coward were not otherwise entitled to qualified immunity, some of this

information might get Munt closer to providing more cognizable allegations of Warner’s and

Coward’s personal involvement. However, they are entitled to qualified immunity and Munt

offers these details in his Objections, not the Complaint. Because the information is not

present in the Complaint, the Court cannot consider it when determining whether the

Complaint should be dismissed. See Fed. R. Civ. P. 12(d) (noting that courts may not consider

matters outside the pleadings on a 12(b)(6) motion.). As such, the Court agrees with the

magistrate judge that the Complaint contains only conclusory allegations and therefore fails

to sufficiently allege the personal involvement of Warner and Coward. Therefore, on this

additional basis, the claims against them in their individual capacities fail for lack of personal

involvement.

   B. Motion to Stay

       Munt has also filed a Motion to Stay, arguing that the action should be stayed pending

adjudication of his First Motion for a TRO and his Motion to Recuse. (See generally First

Mot. for Expedited Court Action [Doc. No. 38].) The magistrate judge recommended the

denial of the Motion to Stay, finding that the Motion to Recuse had already been adjudicated,

(see May 3, 2018 Order), and that the First Motion for a TRO should be denied because Munt

did not satisfy the Dataphase factors necessary for injunctive relief. (First R & R at 37.)

       While Munt sought a stay in light of the pending First Motion for a TRO, he does not

appear to object to the First R & R’s recommendation that a stay be denied on this basis. The

Court agrees with the magistrate judge that Munt does not satisfy the Dataphase factors,

discussed in more detail below, and a stay is not warranted.

                                               17
       As to the other basis for which Munt seeks a stay—recusal—he lodges a general

objection, stating, “[a]gain, Judge Nelson and Magistrate Rau are legally unable to rule on

matters in this case. A stay would have minimized wasted resources of both Court and parties

on rulings that will just have to be redone.” (First Objs. at 12.) This basis of objection fails.

The Court agrees with Magistrate Judge Rau that the issue of recusal has been adjudicated.

(See May 3, 2018 Order) (denying motion to recuse and stating that in this case “recusal is

not just inappropriate, it is arguably prohibited.”) Furthermore, the Court agrees with the

magistrate judge that “Munt’s concern that this case would be stayed pending appeal to the

Eighth Circuit on the issue of whether the judges assigned to this case should be recused is

illusory.” (First R & R at 37.) As the Court has previously held, “[a] litigant may not seek

immediate appeal of a decision not to recuse.” (June 18, 2018 Order [Doc. No. 56 at 2].) For

all of these reasons, the Court denies the Motion to Stay.

   C. Motions for Injunctive Relief

       Finally, Munt has filed several motions seeking injunctive relief. (See First Mot. for a

TRO; Second Mot. for a TRO; First Mot. for Prelim. Inj.; Fourth Mot. for a TRO.) These

motions largely restate the allegations in the Complaint and seek temporary relief to remedy

the alleged harms. Magistrate Judge Rau recommended the denial of these motions. (First R

& R at 30–37; Second R & R at 2–3.) He conducted a thorough analysis of the Dataphase

factors and found that no factor weighed in favor of granting injunctive relief. (First R & R

at 32–37.) In the Second R & R, the magistrate judge noted that the Fourth Motion for a TRO

had been filed after a court order required that “no additional motions be filed pending the

resolution of the various motions already before the Court,” and found, on the merits, that

                                               18
Munt’s motion was repetitive of his prior motions. (Second R & R at 2.)

       While Munt does not present a substantive objection to the magistrate judge’s analysis

of the Dataphase factors in the First R & R, he argues that he was unaware that Dataphase

applied equally to motions for preliminary injunctions and motions for temporary restraining

orders. (First Objs. at 7.) However, as noted earlier, in previous litigation before this Court,

Munt has been informed of, and has applied, the legal factors of which he claims to be

unaware. The magistrate judge correctly applied the law. As such, Munt’s Objections to the

First R & R’s recommendations concerning Munt’s motions for injunctive relief are

overruled.

       In his Objections to the Second R & R, Munt reiterates previous arguments concerning

the general authority of the Court and the denial of his motions for recusal. He also argues

that his Fourth Motion for a Temporary Restraining Order is different from his earlier motion.

(Second Objs. at 2.) There is little distinction between these motions, however, as the latest

motion seeks to prevent the loss of legal materials and computer files and to obtain greater

access to the law library. (See Fourth Mot. at 1–4.) As the magistrate judge noted, in his prior

motions, Munt had similarly asked for increased access to legal resources, additional time in

the law library, and further protection of computer files. (Second R & R at 2) (citing First

Mot. for TRO at 9–13.) The primary difference that Munt identifies in his Objections is that

his later motion “is based on an analysis of the Dataphase factors and Turner factors.”

(Second Objs. at 2.) Those factors were fully considered by this Court with respect to all of

Munt’s motions for injunctive relief. Moreover, Magistrate Judge Rau denied Munt’s Fourth

Motion for a Temporary Restraining Order without prejudice. The Court has examined

                                              19
Munt’s Fourth Motion for a Temporary Restraining Order and agrees with the magistrate

judge’s recommendation.       Accordingly, Munt’s Objections to the Second R & R are

overruled.

IV.   ORDER

      Based on the submissions and the entire file and proceedings herein, IT IS HEREBY

ORDERED that:

             1. Plaintiff’s Objections to Magistrate Judge Rau’s Report and Recommendation
                of June 25, 2018 [Doc. No. 61] are OVERRULED.

             2. Magistrate Judge Rau’s Report and Recommendation of June 25, 2018 [Doc.
                No. 58] is ADOPTED, as modified.

             3. Plaintiff’s Objections to Magistrate Judge Rau’s Report and Recommendation
                of October 15, 2018 [Doc. No. 71] are OVERRULED.

             4. Magistrate Judge Rau’s Report and Recommendation of October 15, 2018
                [Doc. No. 69] is ADOPTED IN ITS ENTIRETY.

             5. Defendants’ Motion to Dismiss [Doc. No. 22] is GRANTED.

             6. Plaintiff’s First Motion for TRO [Doc. No. 3] is DENIED.

             7. Plaintiff’s Emergency Request for Relief (“Second Motion for TRO”) [Doc.
                No. 17] is DENIED.

             8. Plaintiff’s Motion to Strike [Doc. No. 33] is DENIED.

             9. Plaintiff’s First Motion for Expedited Court Action (“Motion to Stay”) [Doc.
                No. 38] is DENIED.

             10. Plaintiff’s Request for Return of Documents (“First Motion for Preliminary
                 Injunction”) [Doc. No. 42] is DENIED.

             11. Plaintiff’s Fourth Motion for TRO [Doc. No. 65] is DENIED.



                                              20
LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 10, 2019          s/Susan Richard Nelson
                                 SUSAN RICHARD NELSON
                                 United States District Judge




                            21
